         Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 1 of 21
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 08/10/2021


    TONY SPIRES,

                            Plaintiff,
                                                               No. 18-CV-4464 (RA)
                       v.
                                                               OPINION & ORDER
    METLIFE GROUP, INC., AND
    DOUGLAS RAYVID,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

        Plaintiff Tony Spires brought this action against MetLife Group, Inc., Douglas Rayvid,

Tom Luckey, and Ricardo Anzaldua (collectively, “Defendants”), asserting claims for race

discrimination in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §

1981 (“Section 1981”), the New York State Human Rights Law (“NYSHRL”), and the New

York City Human Rights Law (“NYCHRL”). 1 Spires, an African American man, charges

principally that Defendants discriminated against him on the basis of his race when they did not

select him as the company’s chief privacy officer, choosing a white man by the name of Jonathan

Corbett instead. Defendants have moved for summary judgment, arguing that the record

evidence does not permit a reasonable inference that their selection of Corbett over Spires was

the product of race discrimination and that they selected Corbett because of his superior

qualifications and their desire to overhaul the company’s privacy office. See Dkt. 74. For the

following reasons, the motion is granted.




1
 In June and July 2020, the parties stipulated to the dismissal of all claims against Anzaldua and
Luckey. See Dkts. 63, 68.
         Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 2 of 21




                                         BACKGROUND

    A. Factual Background 2

       Plaintiff is an African American man who worked as a Lead Data Privacy Consultant in

MetLife’s Corporate Privacy Office (the “privacy office”), an office that implements and

supports MetLife’s privacy and information security global compliance programs, from October

2014 to his resignation in March 2016. Defendants’ Local Rule 56.1 Stmt. (“Def. 56.1”), Dkt.

76, ¶¶ 7, 9. The privacy office is part of MetLife’s Corporate and Ethics Compliance Department

and helps ensure MetLife’s business complies with relevant regulations and mitigates

compliance risks. Id. ¶ 2. Plaintiff was the only African American man in the 120-person CEC

department at his level of seniority. Pls. Rule Local 56.1 Stmt. (“Pl. 56.1”), Dkt. 87, ¶ 133; see

also Affidavit of Tony Spires (“Spires Aff.”), Dkt. 88-1 ¶¶ 3-6. For most of Plaintiff’s time at

MetLife, his boss was Joseph Trovato, who led the privacy office as the chief privacy officer.

Def. 56.1 ¶ 10.

       In 2014, the Financial Stability Oversight Counsel, a federal organization chaired by the

Secretary of the Treasury, designated MetLife as a “Significantly Important Financial

Institution,” or “SIFI.” Id. ¶ 11. This designation meant that MetLife was subject to the Federal

Reserve’s oversight, had to comply with expectations of the Federal Reserve, and could be

subject to an audit of its compliance programs at any time. Id. ¶¶ 12-13. The Federal Reserve

Division of Banking Supervision and Regulation’s Supervisory Letter SR 08-8 (“SR 08-8”) lays




2
 The following facts are drawn from the parties’ Rule 56.1 Statements and their submissions in
connection with Defendants’ motion for summary judgment and, except where otherwise noted,
are not in dispute. Where facts in a party's Rule 56.1 Statement are supported by testimonial or
documentary evidence and denied only by way of a conclusory statement by the other party,
without citation to conflicting testimonial or documentary evidence, the Court finds such facts to
be undisputed. See S.D.N.Y. Local Rules 56.1(c)-(d).
                                                 2
         Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 3 of 21




out certain expectations and explains how SIFI compliance departments should have a

framework for monitoring, reporting, and preparing for compliance risks. Id. ¶¶ 14-15. Upon

MetLife’s designation as a SIFI, all its compliance departments, including the privacy office,

were required to adhere to the federal government’s expectations set out in SR 08-8. Id. ¶ 17.

       According to testimony proffered by Defendants, senior MetLife officials sought to

overhaul the privacy office in response to the new federal requirements, in anticipation of “a full

Fed audit of [MetLife’s] Compliance Program.” Luckey Dep. 114, Dkt. 77-1. Defendant Rayvid,

MetLife’s chief compliance officer, reviewed all the company’s compliance programs and found

that the privacy office, in particular, was “not up to snuff.” Def. 56.1 ¶ 19; Luckey Dep. 20.

Rayvid testified that he felt the privacy office under Trovato’s leadership was insufficiently

“proactive” with respect to “identifying, assessing, controlling, measuring, monitoring and

reporting on Compliance Risks.” Rayvid Dep., 18-19, Dkt. 77-2; see also Luckey Dep. 50 (“I

had discussions with [Rayvid] about the fact that the Privacy function was not moving towards

the kind of monitoring and testing discipline . . . as the other central risk units.”). Laura Heeger,

the company’s chief compliance officer for Europe, the Middle East, and Africa, asserted that

during Trovato’s tenure at MetLife, the offices responsible for compliance were changing to

become “more like auditing departments,” but that the privacy office under Trovato “had not

adopted this changed approach as the rest of compliance at MetLife had.” Declaration of Laura

Heeger (“Heeger Decl.”), Dkt. 102, ¶ 3. Heeger was “very frustrated with Mr. Trovato’s lack of

responsiveness” and expressed her frustrations with his leadership of the privacy office to

Rayvid. Id. ¶¶ 5-6. Rayvid and Tom Luckey, another senior compliance official, testified that

they attempted to work with Trovato to change the course of the privacy office, but that it

continued to operate in a manner contrary to their preferences. Def 56.1 ¶¶ 19-20. In particular,



                                                  3
         Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 4 of 21




they worried that the office was not “Fed Ready.” Id. ¶¶ 23-26. Rayvid accordingly “asked”—or

“forced”—Trovato to retire earlier than Trovato had intended, as Rayvid was “not satisfied with

the performance of the Metlife Privacy organization, nor with Mr. Trovato’s leadership of that

organization.” Def. 56.1 ¶ 27; Rayvid Dep. 35; Spires Dep. 253-254, Dkt. 77-3.

       Plaintiff purports to dispute Defendants’ evidence that Rayvid and other MetLife

executives were dissatisfied with the direction of the privacy office or that the office was not

keeping up with the federal government’s expectations. Plaintiff laments that Defendants “have

not produced any documentary evidence that Rayvid ‘was not satisfied with the performance of

the MetLife Privacy organization, nor with Mr. Trovato’s leadership of that organization.’” Pl.

56.1 at 13 (emphasis added). Plaintiff also asserts that MetLife’s compliance program was, in

fact, “Fed Ready.” See Spires Aff. ¶¶ 26-42. He points to Trovato’s 2015 performance

evaluation, which includes the word “Completed” alongside the goal “Ensure our Compliance

Program is ‘Fed-Ready.’” See Dkt. 88-10. In the Court’s view, as explained in detail below, none

of these responses suffice to create a genuine dispute of material fact as to what MetLife

leadership believed to be necessary for the privacy office—the record evidence makes clear that

they wanted a change of direction.

       Upon Trovato’s early retirement, Rayvid needed to hire a new chief privacy officer.

Spires wanted the job, and, although the position was never formally posted and no interviews

were held, he was considered for it. See Pl. 56.1 ¶¶ 137-144; Luckey Dep. 83-84. Plaintiff

believed that he would be hired as the new chief privacy officer, stating in his affidavit that

Trovato had initially hired Spires with an eye to his eventually helming the privacy office. Pl.

Aff. ¶¶ 19-20; Spires Dep. 30-31. Linda Hain, Trovato’s secretary, was also under the impression




                                                  4
         Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 5 of 21




that Trovato wanted Spires—his “right hand man”—to take over as chief privacy office when he

retired. Affidavit of Linda Hain, Dkt. 88-6, ¶¶ 15, 20.

       That is not, of course, what happened. Luckey and Rayvid considered “all the members

of the [privacy office]” as potential replacements for Trovato, but their “consensus was that the

unit was not going in the right direction,” and that the current staff of the office were “marching

to [Trovato’s] drumbeat, which was not the way we wanted to go.” Luckey Dep. 83; Def. 56.1 ¶¶

30-33. Defendants proffer testimony that they wanted to hire someone who had experience

leading the overhaul of a corporate department and who was an expert in managing compliance

risk, not necessarily someone with privacy expertise. Def. 56.1 ¶¶ 30-31, 34; See Luckey Dep. 87

(“We decided we didn’t really need a Privacy expert, so to speak, we needed a Compliance Risk

Assessment expert.”). It was hardly unusual for the head of the privacy office to lack substantive

privacy experience: both Trovato and his predecessor as chief privacy officer, Juliane Kowalski,

did not have substantive privacy experience before assuming the role. See Rayvid Decl. ¶ 6.

Rayvid was particularly concerned about hiring someone who could get the office “Fed Ready.”

Luckey Dep. 72-73, 86-87.

       Sometime in late 2015, Rayvid, Luckey, and Laura Heeger had a conversation in which

Corbett—then the head of MetLife’s Anti-Corruption Unit—was first mentioned as a possible

replacement for Trovato. Luckey Dep. 71-74. See also Heeger Decl. ¶ 7 (“When Mr. Rayvid

suggested that we replace Mr. Trovato with Jon Corbett, I was thrilled, and I knew he was the

perfect person for the job.”). As director of that unit, Corbett had led the overhaul of MetLife’s

global anti-corruption and anti-money-laundering compliance programs, helping turn the Anti-

Corruption Unit into a “global oversight unit.” Def. 56.1 ¶¶ 35, 39-40. Corbett had significant

experience in compliance. Id. ¶¶ 40, 42-43; see also Corbett Dep., Dkt. 77-4, 48-50. He had also



                                                 5
         Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 6 of 21




uniformly received—unlike Spires—the highest performance ratings in the previous three years.

Def. 56.1 ¶¶ 55-56, 69. Also unlike Spires, he had managed a compliance program and had

directly overseen employees at MetLife. Id. ¶¶ 60-61. The record reflects that Plaintiff had not

performed auditing work at MetLife, id. ¶ 67; that he testified that he was unaware of SR 8-08,

id. ¶ 78; and that he had never run a compliance program, id. ¶ 87.

       In March 2016, MetLife appointed Corbett to be chief privacy officer. Def. 56.1 ¶ 54.

Rayvid testified that he chose Corbett over Spires for the following reasons: “Number one, that I

wasn’t happy with the overall performance of the Privacy Office in complying with SR 8-08 and

[Spires] was a senior member of that department. Number two, [Spires] did not have the

requisite experience needed to fill the role. And number three, [Spires] was not judged to be one

of our most high potential employees.” Rayvid Dep. 79.

       Spires maintains that he was more qualified than Corbett to serve as chief privacy officer.

See Spires Aff. ¶¶ 11-18. According to Plaintiff, Corbett “lack[ed] a privacy and information

security background, which [is] key to increasing a privacy program’s maturity level,” id. ¶ 16,

and the job “require[d] a privacy subject matter expert and a technologist who understands

information security and emerging technical issues,” id. ¶ 14. Spires also asserts that Corbett was

not qualified to be chief privacy officer based on “MetLife’s own job description” for the

position. See Pl. Mem. at 3. The “job description” in question is contained in an email sent from

Trovato to Rayvid in February 2016, after Trovato’s retirement was already planned. See Dkt.

88-8. Plaintiff asserts that job description emphasizes privacy expertise, Pl. Mem. at 8, which

Defendants dispute, see Rayvid Decl., Dkt. 98, ¶ 6. But either way, there is no evidence that the

job description was ever actually used in the hiring process. According to a declaration submitted

by Rayvid, this document was a draft job description that Trovato sent Rayvid, unsolicited and



                                                 6
         Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 7 of 21




after he had been asked to leave, and which Rayvid never used. See Rayvid Decl. ¶¶ 3-4. (“I do

not recall ever asking [Trovato] to create a job description, and I doubt I would have done that

given my view that he was not functioning at the level I wanted.”). It is undisputed that MetLife

never made a formal posting of this position, Pl. Mem. at 9, and there is no evidence in the

record that the job description was used or that it reflects anything other than the views of

Trovato—the outgoing jobholder—about what was required for the position. It is also undisputed

that the previous two chief privacy officers came into the job without substantive privacy

experience—they were, like Corbett, lawyers. See Rayvid Decl. ¶ 6.

       Plaintiff resigned several weeks after Corbett began as chief privacy officer. In an email

to Luckey on March 14, 2016, Spires lamented that a woman or person of color was not

promoted to chief privacy officer, and more broadly expressed his frustration that MetLife

leadership did not “fully understand diversity and what it means to actually provide equal

opportunities to MetLife associates.” Dkt. 88-9. Feeling that his “long term professional goals”

would not be served by remaining at the company, he announced his resignation. Id.

   B. Procedural History

       Spires filed this action on May 20, 2018, asserting claims of race discrimination and

retaliation pursuant to 42 U.S.C. § 1981; race, color, and age discrimination and retaliation

pursuant to Title VII; age discrimination and retaliation pursuant to the Age Discrimination in

Employment Act of 1967, 29 U.S.C. §§ 621 et seq. (the “ADEA”); unequal pay in violation of

the Lilly Ledbetter Fair Pay Act of 2009 and Title VII; constructive discharge; intentional

infliction of emotional distress (“IIED”); and race and age discrimination and retaliation pursuant

to New York State Human Rights Law, Executive Law § 290, et seq. (the “NYSHRL”) and the

New York City Human Rights Law, § 8-107 (the “NYCHRL”). See Dkt. 1. On September 18,



                                                 7
         Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 8 of 21




2019, the Court granted Defendants’ motion to dismiss with respect to all but Spires’s failure-to-

promote claims and his Title VII pay discrimination claim. See Spires v. MetLife Grp., Inc., 2019

WL 4464393, at *3 (S.D.N.Y. Sept. 18, 2019). Following discovery, Plaintiff dismissed his

claims against Anzaldua and Luckey. See Dkts. 63, 68. Defendants filed the instant motion for

summary judgment on September 28, 2020. See Dkt. 74. While the motion was pending, the

parties stipulated to the dismissal of Plaintiff’s pay discrimination claim. Dkt. 92. The Court

heard oral argument on the instant motion on July 22, 2021.

                                      LEGAL STANDARD

       Rule 56 of the Federal Rules of Civil Procedure authorizes a court to grant summary

judgment if the movant establishes that “there is no genuine issue as to any material fact and that

the movant is entitled to judgment as a matter of law.” Roe v. City of Waterbury, 542 F.3d 31, 35

(2d Cir. 2008). A fact is “material” if it “might affect the outcome of the suit under the governing

law,” and it is “genuine” if “the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Id. (citations omitted). To survive summary judgment, “a plaintiff must

provide more than conclusory allegations . . . and show more than some metaphysical doubt as to

the material facts.” Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 106, 101 (2d Cir.

2010) (internal quotation marks and citation omitted). In deciding such a motion, the Court must

“construe the facts in the light most favorable to the non-moving party and must resolve all

ambiguities and draw all reasonable inferences against the movant.” Brod v. Omya, Inc., 653

F.3d 156, 164 (2d Cir. 2011) (citation omitted).

       The moving party has the initial burden of demonstrating that no genuine issue of

material fact exists. See Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011). If it satisfies

this burden, “the opposing party must come forward with specific evidence demonstrating the



                                                   8
           Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 9 of 21




existence of a genuine dispute of material fact.” Id. “However, when the burden of proof at trial

would fall on the nonmoving party, it ordinarily is sufficient for the movant to point to a lack of

evidence to go to the trier of fact on an essential element of the nonmovant's claim,” in which

case “the nonmoving party must come forward with admissible evidence sufficient to raise a

genuine issue of fact for trial.” CILP Assocs., L.P. v. Price Waterhouse Coopers LLP, 735 F.3d

114, 123 (2d Cir. 2013).

                                             DISCUSSION

  I.      Title VII Failure to Promote Claim

          Plaintiff first asserts a race discrimination claim for failure to promote under Title VII.

This claim is subject to the burden-shifting standard set forth by the Supreme Court in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). See Gorzynski, 596 F.3d at 106.

Under the familiar framework, a plaintiff first bears the burden of establishing a prima facie case

of discrimination. If the plaintiff carries that burden, the burden shifts to the defendant, who must

then offer a “legitimate, non-discriminatory rationale for its actions.” Terry v. Ashcroft, 336 F.3d

128, 138 (2d Cir. 2003). If the defendant satisfies that burden, he is entitled to summary

judgment unless the plaintiff can “come forward with evidence that the defendant’s proffered,

non-discriminatory reason is mere pretext.” Weinstock, 224 F.3d at 42. “The plaintiff must

produce not simply some evidence, but sufficient evidence from which a jury could reasonably

conclude that discrimination was the real reason” for the employer’s action, and that “the reasons

proffered by the [defendant] were false.” Id. (internal quotation marks omitted).

       A. Plaintiff Cannot Establish a Prima Facie Discrimination Case

          To establish a prima facie case of discrimination for failure to promote, a plaintiff must

demonstrate that (1) he is a member of a protected class; (2) he applied and was qualified for a



                                                    9
        Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 10 of 21




job for which the employer was seeking applicants; (3) he was denied the job; and (4) the

circumstances surrounding that action permit an inference of discrimination. See Williams v.

R.H. Donnelley, Corp., 368 F.3d 123, 126 (2d Cir. 2004); Howley v. Town of Stratford, 217 F.3d

141, 150 (2d Cir. 2000). The parties do not dispute that Plaintiff is a member of a protected class

or that he sought and was denied the job. 3 Defendants argue, however, that no inference of

discrimination can be made on the existing record, in light of the fact that Plaintiff was not as

qualified for the position as Corbett. Def. Mem at 13-14. Plaintiff maintains that he was qualified

for the position—more qualified, he argues, than Corbett with respect to the responsibilities of

the chief privacy officer—and notes that Corbett was outside his protected class, giving rise to an

inference of discrimination. Pl. Mem. at 9-12.

       At the outset, it bears noting that Plaintiff has not come forward with any direct evidence

of overt racial animus in the workplace. Indeed, it is undisputed that Spires was never subjected

to racially derogatory comments by anyone at MetLife. See Pl. Resp. to Def. 56.1 ¶ 91-92.

Instead, Plaintiff’s argument that the circumstances of Corbett’s hire permit an inference of

discrimination depends on his ability to make “[a] showing of disparate treatment—that is, a

showing that the employer treated plaintiff less favorably than a similarly situated employee

outside his protected group.” Mandell v. Cty. of Suffolk, 316 F.3d 368, 379 (2d Cir. 2003). In the

context of his failure-to-promote claim, whether Plaintiff can make a showing that he and

Corbett were “similarly situated” depends on whether he has come forward with “at least some




3
 Although Spires did not formally apply for the position, see Affidavit of Tony Spires (“Spires
Aff”), Dkt. 88-1 ¶¶ 23-25, a plaintiff may establish a prima facie case of discrimination where, as
here, “(1) the vacancy at issue was not posted, and (2) the employee either had (a) no knowledge
of the vacancy before it was filled or (b) attempted to apply for it through informal procedures
endorsed by the employer.” Petrosino v. Bell Atlantic, 385 F.3d 210, 227 (2d Cir. 2004).
                                                 10
        Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 11 of 21




evidence that [their] qualifications were comparable.” Anyanwu v. City of New York, No. 10

CIV. 8498 (AJN), 2013 WL 5193990, at *16 (S.D.N.Y. Sept. 16, 2013).

       Although the task of establishing a prima facie case in a discrimination case has been

described as a “de minimis” burden, Abdu-Brisson v. Delta Air Lines, Inc., 239 F.3d 456, 467

(2d Cir. 2001), and while it is under some circumstances sufficient for a plaintiff to show that

“the position was filled by someone outside [his] protected class,” Diaz v. New York City Transit

Auth., 98 F. App'x 58, 59 (2d Cir. 2004), in failure-to-promote cases courts generally compare

the qualifications of the plaintiff and the more favorably treated employee at the prima facie

stage. See Fletcher v. ABM Bldg. Value, No. 14-CV-4712 (NRB), 2018 WL 1801310, at *10-11

(S.D.N.Y. Mar. 28, 2018), aff'd, 775 F. App'x 8 (2d Cir. 2019) (“[T]o demonstrate an inference

of discrimination for [a failure to promote] claim, plaintiff must establish that a fellow employee

who did not share her race, ethnicity, color, sex, and/or gender—but who was otherwise similarly

situated in all material respects—was promoted while plaintiff was not.”); Bush v. Fordham

Univ., 452 F. Supp. 2d 394, 410 (S.D.N.Y. 2006) (employee cannot establish prima facie case in

a failure-to-promote case unless the plaintiff and the hired employee “share a sufficient amount

of significant employment characteristics to be considered similarly situated,” including

“similarities in education, seniority, performance, and specific work duties.”); Duckett v. Foxx,

No. 12-CV-5203 (NGG), 2015 WL 4911160, at *6 (E.D.N.Y. Aug. 17, 2015), aff'd, 672 F.

App'x 45 (2d Cir. 2016). As Judge Nathan explained in Anyanwu,

       [C]omparing qualifications at the prima facie stage makes intuitive sense, because
       selecting another employee for promotion instead of the plaintiff involves choosing
       among multiple candidates. The mere fact that the plaintiff was qualified for the job—
       which is established as the second element of the prima facie case—says nothing about
       which candidate was more qualified. As a logical matter, only if a reasonable employer
       would have found the plaintiff to be significantly better qualified for the job, but this
       employer did not, can the factfinder legitimately infer that the employer consciously
       selected a less-qualified candidate—something that employers do not usually do, unless

                                                11
        Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 12 of 21




       some other strong consideration, such as discrimination, enters into the picture. For that
       reason, an inference of discrimination cannot emerge until after a plaintiff's qualifications
       are compared against the promoted employee's.

Anyanwu, 2013 WL 5193990, at *15 (internal quotation marks and citations omitted). And

crucially, even at the prima facie stage, the comparison of qualifications must be made with an

eye to the “defendant's criteria for the position”—not to what plaintiff or the Court might find to

be the most relevant qualifications. Williams, 368 F.3d at 127 (emphasis added).

       The Court concludes that Plaintiff has failed to establish a prima facie case of race

discrimination, because the undisputed record evidence establishes that Spires did not, to the

same degree as Corbett, possess the qualifications that Defendants were seeking in a chief

privacy officer.

       To begin with, Corbett had some general qualifications that Spires lacked: uniformly

positive performance evaluations, see Def. 56.1 ¶¶ 55-56, 69; a track record in managing

employees at MetLife and overhauling an office, see id. ¶¶ 41-46; an additional two years of

seniority at the company, id. ¶¶ 38; and a law degree, id. ¶ 37. These facts help rebut any

inference of racial discrimination that could arise from MetLife’s choice to promote Corbett over

Spires. See Bush, 452 F. Supp. 2d at 410 (to be similarly situated, employees must have

comparable “education, seniority, performance, and specific work duties”).

       But more importantly, even assuming that Spires and Corbett were similarly qualified

with respect to their general level of education, seniority, and management experience, it is clear

that Corbett better satisfied the particular criteria that Defendants stated they were seeking for

this position. As discussed above, Defendants wanted to hire a chief privacy officer who could

overhaul the privacy office, elevate the office’s focus on mitigating compliance risks, and ensure

that the office was operating consistently with the federal government’s expectations. They felt



                                                 12
           Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 13 of 21




the office under Trovato was “not up to snuff” and insufficiently prepared to meet MetLife’s new

regulatory obligations following its SIFI designation. To meet these new needs, they were

looking for someone with experience in transforming a unit of the company, managing a

compliance department, and with the ability to take the department in a new direction. The

record evidence demonstrates that Corbett possessed these qualifications, whereas Plaintiff was

working as the “right hand man” of Trovato, whose approach to the office Defendants sought to

replace.

       Plaintiff argues that there is a genuine dispute of material fact regarding whether

Defendants actually wanted to take the privacy office in a different direction, pointing to the lack

of documentary corroboration of Rayvid and Luckey’s testimony; the fact that Trovato’s

performance evaluation included the word “completed” next to the goal “Ensure our compliance

program is Fed Ready;” and his own affidavit that argues that the privacy office was in fact

operating in the manner that it needed to be. The Court disagrees.

       First, Defendants are under no obligation to produce documentary evidence to

corroborate Rayvid and Luckey’s testimony regarding their views about the privacy office and

Trovato’s leadership. See Fed. R. Civ. P. 56(c)(1)(A) (“A party asserting that a fact cannot be or

is genuinely disputed must support the assertion by . . . citing to particular parts of materials in

the record, including depositions . . . .”); Simmons v. City of New York, No. 16-CV-1589 (VEC),

2017 WL 6397745, at *11, n.10 (S.D.N.Y. Dec. 13, 2017) (“A lack of documentary evidence

bears only on the weight of Defendants' testimony. It does not create a genuine dispute of fact.”).

Second, to the extent that Spires has asserted, in an affidavit, that the privacy office was already

functioning as it should have been under Trovato, see Spires Aff. ¶¶ 26-49, he is expressing a

business disagreement with the MetLife executives who testified that they were trying to move



                                                  13
        Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 14 of 21




the office in a different direction, Def. 56.1 ¶ 64. Plaintiff’s subjective disagreement with the

direction of the office or his view that it was already functioning in an appropriate manner does

not create a genuine dispute of material fact about whether Rayvid and others genuinely believed

that the office needed to be overhauled, particularly in light of the strength of the evidence that

they did hold those beliefs. See Delaney v. Bank of Am. Corp., 766 F.3d 163, 169 (2d Cir. 2014)

(in assessing employment discrimination claims, the Court does not “sit as a super-personnel

department that reexamines an entity’s business decisions”). Finally, the mere use of the word

“Completed” on Trovato’s performance review is insufficient, in the Court’s view, to create a

genuine dispute of material fact regarding whether Rayvid and others believed the privacy office

was “not up to snuff,” particularly in light of (1) the fact that Trovato received an

“unsatisfactory” performance rating on the very same evaluation for failing to meet Rayvid’s

goal of keeping up with the SR 8-08 requirements, see Def. Reply. Mem., Dkt. 95, at 2 (citing

Dkt. 88-10); and (2) Defendant’s compelling and unrebutted explanation that the word

“Completed” refers to the task of performing the assessment itself, not to a substantive statement

that Trovato had completed his goals. See Dkt. 96 at 4-5 ; Rayvid Dep. 51 (“[T]hese are not

ratings. This was a system requirement and . . . the word ‘completed’ did not have anything to do

with the substance of the completion of the goal itself.”); Pellechio Decl., Dkt. 100, ¶ 5. There is

also evidence that the privacy office was, in fact, significantly changed under Corbett, which at

the very least bolsters the credibility of Defendants’ assertions that they wanted to change

course. See Heeger Decl. ¶¶ 11-12 (“Quite simply, within just one year Mr. Corbett turned the

Privacy Office into a top of the line global privacy compliance program.”); Dkt. 77-8 at 33

(Rayvid’s assessment was that Corbett “transformed Privacy from a US testing and advisory unit

to a global oversight function”); Dkt. 88-12 (statement in Corbett’s 2017 performance review



                                                 14
        Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 15 of 21




that “Jon has continued to transform our Privacy function to a global oversight function.”). 4 For

these reasons, there is no genuine dispute of material fact that Defendants wanted to move the

privacy office in a different direction, and were unhappy with Trovato’s performance.

       Moreover, the fact that Spires was, in his view, more qualified than Corbett according to

a draft job description that was never used is immaterial. It is undisputed that the job description,

which emphasized substantive privacy experience, was drafted by Trovato and never used by the

company. See Rayvid Decl. ¶¶ 3-4; Luckey Decl. ¶ 2. The existence of this draft document does

not plausibly suggest that what Defendants were really looking for was someone with the sort of

substantive privacy expertise that Plaintiff possessed. See Spires Aff. ¶¶ 7-18. That is especially

so given that neither of the previous two chief privacy officers had substantive privacy

experience when they started in that role. See Rayvid Decl. ¶ 6. Whether the job should have

been filled by someone, like Spires, with substantive privacy expertise, or with someone, like

Corbett, with experience overhauling a compliance department, is a subjective determination that

Defendants were entitled to make. See Williams, 368 F.3d at 127; Sarmiento v. Queens Coll.

CUNY, 386 F. Supp. 2d 93, 97–98 (E.D.N.Y.), aff'd, 153 F. App'x 21 (2d Cir. 2005)

(“Defendant’s decisions regarding the professional experience and characteristics sought in a

candidate, as well as the search committee’s evaluation of Plaintiff's qualifications, are entitled to

deference.”); Oluyomi v. Napolitano, 811 F. Supp. 2d 926, 943 (S.D.N.Y. 2011) (“An employer

has the right to decide how it will value the qualifications of different candidates.”). The




4
 In his affidavit, Spires purports to dispute the evidence that the privacy office actually changed
course under Corbett, see Pl. Aff. ¶¶ 60-86, but as he left MetLife in 2016, the affidavit is not
based on personal knowledge and is insufficient to create a genuine dispute of material fact.
See Fed. R. Civ. P. 56(c)(4) (“An affidavit or declaration used to support or oppose a motion
must be made on personal knowledge, set out facts that would be admissible in evidence, and
show that the affiant or declarant is competent to testify on the matters stated.”).
                                                 15
        Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 16 of 21




difficulty for Plaintiff’s argument is that, given the undisputed record evidence about what

Defendants were seeking for the chief privacy officer role, he cannot show that he was

comparably qualified to Corbett. He has therefore failed to establish a prima facie case for failure

to promote. See Gonzalez v. City of New York, 354 F. Supp. 2d 327, 335 (S.D.N.Y. 2005)

(plaintiffs failed to establish prima facie case on failure-to-promote claim in the absence of

evidence that the promoted individuals were less qualified than the plaintiffs).

   B. Defendant’s Justifications and Plaintiff’s Evidence of Discriminatory Intent

       Assuming, arguendo, that Spires has established a prima facie case—that is, assuming he

can show that Defendants’ choice to hire Corbett could give rise to a reasonable inference of

discriminatory intent—Defendants would still be entitled to summary judgment, because

Defendants have “articulate[d] . . . legitimate, nondiscriminatory reason[s]” for hiring Corbett

over Spires, Walsh v. New York City Hous. Auth., 828 F.3d 70, 75 (2d Cir. 2016) (citation

omitted), and Spires has not come forward with “sufficient evidence” from which a jury could

reasonably conclude that “discrimination was the real reason” for Defendants’ selection of

Corbett. Weinstock, 224 F.3d at 42 (citation omitted).

       Defendants have proffered the following reasons for their selection of Spires:

       First, they were unhappy with the direction of the office under Trovato, particularly

following MetLife’s 2015 SIFI designation, which opened the company up to new scrutiny from

the Federal Reserve. Def. 56.1 ¶ 13. Defendants accordingly asked Trovato to retire early. Id. ¶

27. To replace Trovato, Defendants wanted to hire someone with significant compliance

experience, not necessarily a privacy expert. Id. ¶¶ 30-31. They also wanted to look outside the

privacy office to pick the next chief privacy officer, given their view that the existing staff was

“marching to [Trovato’s] drumbeat, which was not the way [they] wanted to go.” Luckey Dep.



                                                 16
        Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 17 of 21




83; Def. 56.1 ¶¶ 30-33. Spires was not a compliance expert, id. ¶ 61, and was perceived to be

Trovato’s “right hand man.” Id. ¶ 65.

        Second, Defendants viewed Corbett as the most qualified person for the job. See Def.

56.1 ¶¶ 34-47. Defendants maintain that they picked Corbett because, given his managerial

experience at the company, his experience overhauling MetLife’s anti-corruption unit, his

consistently excellent performance reviews, and their estimation of him as an emerging corporate

leader, they felt he was uniquely suited for the job, and better suited than Plaintiff.

        Plaintiff asserts that Defendants’ proffered reasons are pretext for discrimination. He

contends that MetLife was already “Fed Ready” under Trovato; that Defendants were not

actually displeased with the direction of the officer under Trovato; and that Spires, more so than

Corbett, possessed the necessary qualifications to be chief privacy officer. These arguments all

fail.

        First, as noted earlier, there is ample evidence that Rayvid and others were displeased

with the direction of the privacy office under Trovato, that they were concerned MetLife was not

“Fed Ready,” and that they wanted to move the office in a different direction. See supra at 3;

Def. 56.1 ¶ 19; Rayvid Dep. 18-19; Luckey Dep. 50; Heeger Decl. ¶¶ 2-7. Plaintiff attempts to

dispute this evidence primarily by pointing to his own affidavit submitted in opposition to

Defendants’ summary judgment motion, which states, inter alia, that the privacy office was in

fact “up to snuff” under Trovato. See Pl. Aff. ¶¶ 26–42. But as discussed above, Plaintiff’s own

beliefs that the office was operating in an appropriate manner—even if the finder of fact were to

agree with him—do not meaningfully call into doubt the strength of Defendants’ evidence that

Rayvid and Luckey saw things differently. See Jimoh v. Ernst & Young, 908 F.Supp. 220, 226

(S.D.N.Y. 1995) (“As a matter of law, an employee's disagreement with an employer’s business



                                                  17
        Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 18 of 21




decision is insufficient to prove discriminatory conduct.”); Sassaman v. Gamache, 566 F.3d 307,

314 (2d Cir. 2009) (“[I]t is not the role of federal courts to review the correctness of employment

decisions or the processes by which those decisions are made.”). Plaintiff also points to a single

word in Trovato’s 2015 performance assessment—“Completed”—as evidence that the company

viewed the privacy office as being “Fed Ready” under Trovato’s leadership. This is simply not

credible, given (1) Defendants’ evidence that this word was a reference not to the substance of

the goal but the technical completion of the assessment, Dkt. 96 at 4–5; (2) the fact that on the

same performance evaluation, Trovato’s work was deemed to be “unsatisfactory,” Dkt. 88-10;

and (3) that Trovato was indisputably asked to leave the company early, see Def. 56.1 ¶ 27.

Because Plaintiff has not produced evidence from which a reasonable finder of fact could

conclude that Defendants were content with the state of the privacy office under Trovato, he has

not undermined the strength of their explanation for seeking a new direction in hiring Corbett.

       Second, the record evidence shows that Corbett was more qualified than Spires, at the

very least according to Defendants’ subjective criteria about what the office needed. Plaintiff

asserts that he was the most qualified candidate to lead the privacy office “based on MetLife’s

only job description for the [chief privacy officer].” Pl. 56.1 ¶ 31; Pl. Mem. at 3–4. But as

previously noted, Defendants have shown that this “job description”—a draft sent by Trovato to

Rayvid after the decision to hire Corbett had already been made—was never used or posted. See

Rayvid Decl. ¶ 5 (The “Trovato Draft was not the official job description for the position of

Chief Privacy Officer, and certainly not something I, or anyone else, considered when we were

selecting the new Chief Privacy Officer”); Luckey Decl. ¶ 4 (“The draft job description was

certainly not used to help select Mr. Trovato’s replacement, and would not have been used as it

did not describe what we wanted the CPO position to be in 2016 and beyond”). As discussed



                                                 18
        Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 19 of 21




above, in the Court’s view, the record evidence shows that Corbett was better qualified than

Spires based on both general criteria and the specific qualifications Rayvid and Luckey testified

that they were looking for in a chief privacy officer, including managerial experience and

compliance expertise. This is fatal to Spires’ attempts to argue that the selection of Corbett was

pretext for discrimination. As the Second Circuit recently reiterated, if the basis for a plaintiff’s

attempt to demonstrate pretextual discrimination is to argue that the plaintiff was more qualified

than the chosen candidate, the plaintiff can defeat summary judgment only if the plaintiff’s

credentials are “so superior to the credentials of the person selected for the job that no reasonable

person, in the exercise of impartial judgment, could have chosen the candidate selected over the

plaintiff for the job in question.” Peddy v. L'Oreal USA, Inc., 848 F. App'x 25, 26 (2d Cir. 2021)

(quoting Byrnie v. Town of Cromwell, B.d of Educ., 243 F.3d 93, 103 (2d Cir. 2001), superseded

in part on other grounds by Fed. R. Civ. P. 37(e)). “[T]he court must respect the employer's

unfettered discretion to choose among qualified candidates,” id. (citation omitted), and must not

“second-guess [the] employer's decision,” Yu v. New York City Hous. Dev. Corp., 494 F. App’x

122, 125 (2d Cir. 2012). See also Wharff v. State Univ. of N.Y., 413 F. App’x 406, 408 (2d Cir.

2011) (quoting Lieberman v. Gant, 630 F.2d 60, 67 (2d Cir. 1980)) (“Where a decision . . . to

promote . . . one person rather than another is reasonably attributable to an honest even though

partially subjective evaluation of their qualifications, no inference of discrimination can be

drawn.”). Because it can hardly be said that “no reasonable person . . . could have chosen

[Corbett] over [Spires],” Peddy, 848 F. App’x at 26, Plaintiff cannot cast sufficient doubt on

Defendants’ proffered reasons for selecting Corbett.




                                                  19
        Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 20 of 21




 II.   Remaining Claims

       Defendants should also be granted summary judgment on Plaintiff’s failure to promote

claim under the New York State Human Rights Law and the New York City Human Rights Law.

The NYSHRL claim is governed by the same standards as the federal claim and fails for the

same reasons. See Fletcher, 2018 WL 1801310, at *24 (citing Torres v. Pisano, 116 F.3d 625,

629 n.1 (2d Cir. 1997)). As to the NYCHRL, in light of the statute’s “uniquely broad and

remedial purposes,” Williams v. N.Y.C. Housing Auth., 872 N.Y.S.2d 27, 31 (2009), Plaintiff’s

city law claim requires an “independent analysis” from federal or state discrimination claims, see

Sealy v. Hertz Corp., 688 F. Supp. 2d 247, 258 (S.D.N.Y. 2009). But Plaintiff’s NYCHRL claim

is still governed by “a similar framework,” in which he must establish a prima facie case of

discrimination and, if Defendants offer legitimate reasons for its actions, he must then show that

“no reasonable jury could conclude either that the defendant[s’] reasons were pretextual or that

the defendant[s’] stated reasons were not [their] sole basis for taking action, and that [their]

conduct was based at least in part on discrimination.” Ya-Chen Chen v. City Univ. of New York,

805 F.3d 59, 75–76 (2d Cir. 2015) (internal quotation marks and citations omitted). Here, as

discussed above, the record evidence does not permit a reasonable inference of discrimination,

given that Corbett was better qualified than Spires to be chief privacy officer in light of what

Defendants were seeking for the role, and given the absence of any evidence that racial

discrimination played a part in MetLife’s hiring process. Plaintiff has also failed to cast sufficient

doubt on any of Defendants’ proffered explanations for hiring Corbett such that a reasonable jury

could conclude that racial discrimination played a part in their decision. For these reasons,

Defendants are entitled to summary judgment on Plaintiff’s NYSHRL and NYCHRL failure-to-

promote claims as well.



                                                 20
         Case 1:18-cv-04464-RA Document 105 Filed 08/10/21 Page 21 of 21




         Defendants are also entitled to summary judgment on Plaintiff’s claims against Rayvid

individually. To prevail on a claim pursuant to § 1981 or based on a “direct theory” of liability

under the NYSHRL or NYCHRL, Plaintiff would need evidence to show that Rayvid personally

participated in discriminatory conduct. See Davis-Bell v. Columbia Univ., 851 F. Supp. 2d 650,

687-688 (S.D.N.Y. 2012). As demonstrated above, the record evidence does not support a

finding that Rayvid’s choice to hire Corbett over Spires was discriminatory in nature. Moreover,

Rayvid cannot be said to have aided and abetted any discrimination on MetLife’s part where

MetLife has not engaged in discrimination. See id. at 688 (where “Plaintiff has failed to establish

any actionable employer discrimination,” there is “no liability . . . that the individual defendants

could have participated in or aided and abetted.”). Summary judgment should therefore be

granted with respect to Plaintiff’s claims against Rayvid individually.

                                         CONCLUSION

         For the foregoing reasons, Defendants’ motion for summary judgment is granted in its

entirety. The Clerk of Court is respectfully directed to terminate Dkt. 74, to enter judgment for

Defendants, and to close this case.

SO ORDERED.

Dated:      August 10, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge




                                                 21
